Thomson, J.
Replevin by appellant against appellee to recover four head *438of horses alleged to have been wrongfully detained by the defendant. The answer claimed title in the defendant by virtue of a sale of the property to him for delinquent and unpaid taxes against the plaintiff upon a valid tax warrant. The replication denied the validity of the taxes and the warrant. The trial resulted in a judgment for the defendant, and the plaintiff appealed.
We do not deem it necessary to go into the evidence. It is enough to say that it conclusively appears that the taxes, whose validity is disputed, are the identical taxes which the supreme court in Breeze v. Haley, 10 Colo. 5, and again in Breeze v. Haley, 11 Colo. 351, passed upon and sustained; and that the tax warrant is the same tax warrant which the supreme court in Haley v. Elliott, 20 Colo. 379, adjudged sufficient. Every material question raised by the appellant has been settled and finally determined against him by the supreme court, and is no longer open to adjudication.
Let the judgment be affirmed.

Affirmed.